FLETCHER, Judge
(concurring in the result):
The Court of Military Review found that the police misconduct in this case was the criminal investigator’s failure to give appellant the warnings required by Article 31, Uniform Code of Military Justice, 10 U.S.C. § 831. As a result of this Miranda 1-type violation, it found inadmissible his initial unwarned statements, his subsequent statements after warnings were given, the items discovered as a result of a search based in part on his statements, and the testimony of a third party whose identity was discovered as a result of his unwarned statements. The propriety of its finding concerning the inadmissibility of the testimony of Lamphear is the subject of our review.
The Court of Military Review assumed that derivative evidence in the form of the testimony of a third-party witness must be excluded if it is secured as a result of a violation of Article 31(b). It then concluded that none of the established exceptions to the exclusionary rule were shown by the Government to be applicable to the present case. Unlike my Brother judges, I find there is sufficient evidence in the record of trial to support the lower court’s factual finding of causal connection. Moreover, I find its findings of fact sufficient to support its legal conclusions that the various exceptions to the exclusionary rule were not *347shown by the Government to be applicable to the present case.
Yet, I am not convinced as a matter of law that the exclusionary rule of Article 31(d) extends to evidence, in the form of testimony from a third-party witness, which is derived from failure to advise an accused as required by Article 31(b). Cf. United States v. Solomon, 17 U.S.C.M.A. 262, 266, 38 C.M.R. 60, 64 (1967); United States v. Haynes, 9 U.S.C.M.A. 792, 27 C.M.R. 60 (1958). Moreover, I have serious doubts whether the lower court’s exclusive reliance on principles of attenuation found in fourth amendment violation cases was legally correct. Accordingly, I cannot affirm the lower court’s ruling.
Article 31(d) states:
No statement obtained from any person in violation of this article, or through the use of coercion, unlawful influence, or unlawful inducement may be received in evidence against him in a trial by court-martial.
Review of the legislative history of this codal provision indicates that Congress intended that statements or evidence obtained from a suspect be suppressed as a result of a violation of Article 31.2 As indicated earlier, the statements and the items of evidence discovered in the search of appellant’s property were excluded by the trial judge. I do not believe that the testimony of Lamphear can likewise be considered as a matter of law either a statement or evidence obtained from appellant. See Michigan v. Tucker, 417 U.S. 433, 448-49, 94 S.Ct. 2357, 2365-66, 41 L.Ed.2d 182 (1974); see also paras. 140a and 150b, Manual for Courts-Martial, United States, 1969 (Revised edition); E. Imwinkelried, P. Gianelli, F. Gilligan, and F. Lederer, Criminal Evidence 351-55 (1979). Cf. Analysis of Mil.R.Evid. 304, Manual, supra.
Even assuming my interpretation of Article 31(d) is incorrect, I do not believe the lower court should have exclusively relied on fourth-amendment-violation cases to determine the attenuation of the taint of this Miranda-type violation.3 See Michigan v. Tucker, supra at 445 n. 19, 94 S.Ct. at 2364 n. 19. Since appellant’s right against self-incrimination is at stake in the suppression of this testimony, not his right to privacy,4 distinct policies and interests must be considered. See Brown v. Illinois, 422 U.S. 590, 600-02, 95 S.Ct. 2254, 2260-61, 45 L.Ed.2d 416 (1975). There may be some congruity in these analyses but they are not identical. See Michigan v. Tucker, supra at 446 — 47, 94 S.Ct. at 2364-65. See also United States v. Ceccolini, 435 U.S. 268, 278, 98 S.Ct. 1054, 1061, 55 L.Ed.2d 268 (1978).5
Accordingly, I would also return this case to the Court of Military Review to reconsider its ruling in light of Michigan v. Tucker, supra.

. Hearings on H.R. 2498 Before a Subcommittee of the House Committee on Armed Services, 81st Cong., 1st Sess., Index and Legislative History, Uniform Code of Military Justice, p. 984 (1949).


. The Court of Military Review did not find any primary violation of appellant’s fourth amendment rights in this case. Moreover, it suppressed the items of evidence discovered in the search of appellant’s property because the search was tainted as a result of the violation of Article 31, Uniform Code of Military Justice, 10 U.S.C. § 831.


. The Court of Military Review relied on our decision in United States v. Hale, 1 M.J. 323 (C.M.A.1976). The primary police misconduct in that case was an unlawful search. The lower court also relied on United States v. Rollins, 3 M.J. 680 (N.C.M.R.1977), which was based on an unlawful arrest.


. See generally Note, Moving to Suppress the Exclusionary Rule: The Use of Illegally Obtained Evidence as the Basis for Probable Cause, 60 B.U.L.Rev. 713, 724-27 (1980).